  Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 1 of 12                       PageID #: 1



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Caliber Home Loans, Inc.                           CIVIL ACTION NO:

               Plaintiff                           COMPLAINT

                        vs.

Cami-Leigh D. Googins                              RE:
                                                   326 Poland Spring Road, Casco, ME 04015

               Defendant                           Mortgage:
                                                   March 24, 2017
                                                   Book 33905, Page 207


       NOW COMES the Plaintiff, Caliber Home Loans, Inc., by and through its attorneys,

Doonan, Graves & Longoria, LLC, and hereby complains against the Defendant, Cami-Leigh D.

Googins, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.

   2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

       object of this litigation is a Note executed under seal currently owned and held by Caliber

       Home Loans, Inc., in which the Defendant, Cami-Leigh D. Googins, is the obligor and the

       total amount owed under the terms of the Note is Ninety Thousand Five Hundred Thirty-
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 2 of 12                        PageID #: 2



    Two and 14/100 ($90,532.14) Dollars, plus attorney fees and costs associated with the

    instant action; thus, the amount in controversy exceeds the jurisdictional threshold of

    seventy-five thousand ($75,000.00) dollars.

 3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
    portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

    property is located in Maine.

                                          PARTIES

 4. Caliber Home Loans, Inc. is a corporation with its principal place of business located at

    13801 Wireless Way, Oklahoma City, OK 73134.

 5. The Defendant, Cami-Leigh D. Googins, is a resident of Casco, County of Cumberland and
    State of Maine.

                                            FACTS

 6. On March 24, 2017, by virtue of a Warranty Deed from Nathaniel Hurteau, which is

    recorded in the Cumberland County Registry of Deeds in Book 33905, Page 205, the

    property situated at 326 Poland Spring Road, Casco, County of Cumberland, and State of

    Maine, was conveyed to the Defendant, Cami-Leigh D. Googins, being more particularly

    described by the attached legal description. See Exhibit A (a true and correct copy of the

    legal description is attached hereto and incorporated herein).

 7. On March 24, 2017, the Defendant, Cami-Leigh D. Googins, executed and delivered to

    Caliber Home Loans, Inc. a certain Note in the amount of $78,551.00. See Exhibit B (a true

    and correct copy of the Note is attached hereto and incorporated herein).
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 3 of 12                      PageID #: 3



 8. To secure said Note, on March 24, 2017, the Defendant executed a Mortgage Deed in favor

    of Mortgage Electronic Registration Systems, Inc. as nominee for Caliber Home Loans, Inc.,

    securing the property located at 326 Poland Spring Road, Casco, ME 04015 which Mortgage

    Deed is recorded in the Cumberland County Registry of Deeds in Book 33905, Page 207.

    See Exhibit C (a true and correct copy of the Mortgage is attached hereto and incorporated

    herein).

 9. The Mortgage was then assigned to Caliber Home Loans, Inc. by virtue of an Assignment

    of Mortgage dated November 15, 2017 and recorded in the Cumberland County Registry of

    Deeds in Book 34466, Page 246. See Exhibit D (a true and correct copy of the Assignment

    of Mortgage is attached hereto and incorporated herein).

 10. On April 2, 2019, the Defendant, Cami-Leigh D. Googins, was sent a Notice of Mortgagor's

    Right to Cure, as evidenced by the Certificate of Mailing (herein after referred to as the

    “Demand Letter”). See Exhibit E (a true and correct copy of the Demand Letter is attached

    hereto and incorporated herein).

 11. The Demand Letter informed the Defendant, Cami-Leigh D. Googins, of the payment due

    date, the total amount necessary to cure the default, and the deadline by which the default

    must be cured, which was thirty-five (35) days from receipt of the Demand Letter. See

    Exhibit E.

 12. The Defendant, Cami-Leigh D. Googins, failed to cure the default prior to the expiration of

    the Demand Letter.

 13. The Plaintiff, Caliber Home Loans, Inc., is the present holder of the Note pursuant to

    endorsement by the previous holder (if applicable), payment of value and physical

    possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., 10 M.R.S. § 9416, and

    Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 4 of 12                        PageID #: 4



 14. The Plaintiff, Caliber Home Loans, Inc., is the lawful holder and owner of the Note and

     Mortgage.

 15. The Plaintiff, Caliber Home Loans, Inc., hereby certifies that all steps mandated by law to

     provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 were strictly performed.

 16. The total debt owed under the Note and Mortgage as of August 23, 2019 is Ninety

     Thousand Five Hundred Thirty-Two and 14/100 ($90,532.14) Dollars, which includes:

                     Description                                 Amount
     Principal Balance                                                         $78,010.86
     Interest                                                                   $6,631.61
     Escrow/Impound Required                                                    $5,430.77
     Late Fees                                                                    $264.18
     Total Advances                                                                $90.00
     FHA/MI Premium Due                                                           $104.72
     Grand Total                                                               $90,532.14


 17. Upon information and belief, the Defendant, Cami-Leigh D. Googins, is presently in
     possession of the subject property originally secured by the Mortgage.

                               COUNT I – FORECLOSURE

 18. The Plaintiff, Caliber Home Loans, Inc., repeats and re-alleges paragraphs 1 through 17 as if

     fully set forth herein.

 19. This is an action for foreclosure respecting a real estate related Mortgage and title located at

     326 Poland Spring Road, Casco, County of Cumberland, and State of Maine. See Exhibit A.

 20. The Plaintiff, Caliber Home Loans, Inc., is the holder of the Note referenced in Paragraph

     11 pursuant to endorsement by the previous holder (if applicable) and physical possession

     of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the Maine
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 5 of 12                     PageID #: 5



    Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such, Plaintiff,

    Caliber Home Loans, Inc., has the right to foreclosure upon the subject property.

 21. The Plaintiff, Caliber Home Loans, Inc., is the current owner and investor of the aforesaid

    Mortgage and Note.

 22. The Defendant, Cami-Leigh D. Googins, is presently in default on said Mortgage and Note,

    having failed to make the monthly payment due October 1, 2017, and all subsequent

    payments, and, therefore, has breached the condition of the aforesaid Mortgage and Note.

 23. The total debt owed under the Note and Mortgage as of August 23, 2019 is Ninety

    Thousand Five Hundred Thirty-Two and 14/100 ($90,532.14) Dollars, which includes



                      Description                              Amount
     Principal Balance                                                      $78,010.86
     Interest                                                                $6,631.61
     Escrow/Impound Required                                                 $5,430.77
     Late Fees                                                                 $264.18
     Total Advances                                                             $90.00
     FHA/MI Premium Due                                                        $104.72
     Grand Total                                                            $90,532.14


 24. The record established through the Cumberland County Registry of Deeds indicates that

    there are no public utility easements recorded subsequent to the Mortgage and prior to the

    commencement of these proceedings affecting the mortgaged premises at issue herein.

 25. By virtue of the Defendant's breach of condition, the Plaintiff hereby demands a

    foreclosure on said real estate.

 26. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, Cami-Leigh D.

    Googins, on April 2, 2019, evidenced by the Certificate of Mailing. See Exhibit E.
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 6 of 12                      PageID #: 6



 27. The Defendant, Cami-Leigh D. Googins, is not in the Military as evidenced by the attached
    Exhibit F.

                              COUNT II – BREACH OF NOTE

 28. The Plaintiff, Caliber Home Loans, Inc., repeats and re-alleges paragraphs 1 through 27 as if

    fully set forth herein.

 29. On March 24, 2017, the Defendant, Cami-Leigh D. Googins, executed and delivered to

    Caliber Home Loans, Inc. a certain Note in the amount of $78,551.00. See Exhibit B.

 30. The Defendant, Cami-Leigh D. Googins, is in default for failure to properly tender the

    October 1, 2017 payment and all subsequent payments. See Exhibit E.

 31. The Plaintiff, Caliber Home Loans, Inc., is the proper holder of the Note and is entitled to

    enforce the terms and conditions of the Note due to its breach by the Defendant, Cami-

    Leigh D. Googins.

 32. The Defendant, Cami-Leigh D. Googins, having failed to comply with the terms of the Note

    and Mortgage, is in breach of both the Note and the Mortgage.

 33. The Defendant Cami-Leigh D. Googins's breach is knowing, willful, and continuing.

 34. The Defendant Cami-Leigh D. Googins's breach has caused Plaintiff Caliber Home Loans,

    Inc. to suffer actual damages, including, but not limited to money lent, interest, expectancy

    damages, as well as attorney's fees and costs.

 35. The total debt owed under the Note and Mortgage as of August 23, 2019, if no payments

    are made, is Ninety Thousand Five Hundred Thirty-Two and 14/100 ($90,532.14) Dollars,

    which includes:
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 7 of 12                       PageID #: 7




                    Description                                Amount
     Principal Balance                                                      $78,010.86
     Interest                                                                $6,631.61
     Escrow/Impound Required                                                 $5,430.77
     Late Fees                                                                   $264.18
     Total Advances                                                               $90.00
     FHA/MI Premium Due                                                          $104.72
     Grand Total                                                            $90,532.14


 36. Injustice can only be avoided by awarding damages for the total amount owed under the
    Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

 37. The Plaintiff, Caliber Home Loans, Inc., repeats and re-alleges paragraphs 1 through 36 as if

    fully set forth herein.

 38. By executing, under seal, and delivering the Note, the Defendant, Cami-Leigh D. Googins,

    entered into a written contract with Caliber Home Loans, Inc. who agreed to loan the

    amount of $78,551.00 to the Defendant. See Exhibit B.

 39. As part of this contract and transaction, the Defendant, Cami-Leigh D. Googins, executed

    the Mortgage to secure the Note and the subject property. See Exhibit C.

 40. The Plaintiff, Caliber Home Loans, Inc., is the proper holder of the Note and successor-in-

    interest to Caliber Home Loans, Inc., and has performed its obligations under the Note and

    Mortgage.

 41. The Defendant, Cami-Leigh D. Googins, breached the terms of the Note and Mortgage by

    failing to properly tender the October 1, 2017 payment and all subsequent payments. See

    Exhibit E.
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 8 of 12                      PageID #: 8



 42. The Plaintiff, Caliber Home Loans, Inc., is the proper holder of the Note, and is entitled to

    enforce the terms and conditions of the Note due to its breach by the Defendant, Cami-

    Leigh D. Googins.

 43. The Defendant, Cami-Leigh D. Googins, having failed to comply with the terms of the Note

    and Mortgage, is in breach of contract.

 44. The Defendant, Cami-Leigh D. Googins, is indebted to Caliber Home Loans, Inc. in the sum

    of Ninety Thousand Five Hundred Thirty-Two and 14/100 ($90,532.14) Dollars, for money

    lent by the Plaintiff, Caliber Home Loans, Inc., to the Defendant.

 45. Defendant Cami-Leigh D. Googins's breach is knowing, willful, and continuing.

 46. Defendant Cami-Leigh D. Googins's breach has caused Plaintiff, Caliber Home Loans, Inc.,

    to suffer actual damages, including, but not limited to money lent, interest, expectancy

    damages, as well as attorney's fees and costs.

 47. The total debt owed under the Note and Mortgage as of August 23, 2019, if no payments

    are made, is Ninety Thousand Five Hundred Thirty-Two and 14/100 ($90,532.14) Dollars,

    which includes:

                      Description                               Amount
     Principal Balance                                                       $78,010.86
     Interest                                                                 $6,631.61
     Escrow/Impound Required                                                  $5,430.77
     Late Fees                                                                  $264.18
     Total Advances                                                              $90.00
     FHA/MI Premium Due                                                         $104.72
     Grand Total                                                             $90,532.14
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 9 of 12                        PageID #: 9



 48. Injustice can only be avoided by awarding damages for the total amount owed under the
     Note and Mortgage, and for money had and received, including interest, plus costs and

     expenses, including attorney fees.

                           COUNT IV – QUANTUM MERUIT

 49. The Plaintiff, Caliber Home Loans, Inc., repeats and re-alleges paragraphs 1 through 48 as if

     fully set forth herein.

 50. Caliber Home Loans, Inc., predecessor-in-interest to Caliber Home Loans, Inc., loaned

     Defendant, Cami-Leigh D. Googins, $78,551.00. See Exhibit B.

 51. The Defendant, Cami-Leigh D. Googins, is in default for failure to properly tender the

     October 1, 2017 payment and all subsequent payments. See Exhibit E.

 52. As a result of the Defendant Cami-Leigh D. Googins's failure to perform under the terms

     of their obligation, the Defendant, should be required to compensate the Plaintiff, Caliber

     Home Loans, Inc..

 53. As such, the Plaintiff, Caliber Home Loans, Inc., is entitled to relief under the doctrine of
     quantum meruit.

                         COUNT V –UNJUST ENRICHMENT

 54. The Plaintiff, Caliber Home Loans, Inc., repeats and re-alleges paragraphs 1 through 53 as if

     fully set forth herein.

 55. Caliber Home Loans, Inc., predecessor-in-interest to Caliber Home Loans, Inc., loaned the

     Defendant, Cami-Leigh D. Googins, $78,551.00. See Exhibit B.

 56. The Defendant, Cami-Leigh D. Googins, has failed to repay the loan obligation.

 57. As a result, the Defendant, Cami-Leigh D. Googins, has been unjustly enriched to the

     detriment of the Plaintiff, Caliber Home Loans, Inc. as successor-in-interest to Caliber
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 10 of 12                       PageID #: 10



       Home Loans, Inc. by having received the aforesaid benefits and money and not repaying said

       benefits and money.

   58. As such, the Plaintiff, Caliber Home Loans, Inc., is entitled to relief.

                                    PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Caliber Home Loans, Inc., prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Caliber Home Loans, Inc., upon the expiration of the

       period of redemption;

   c) Find that the Defendant, Cami-Leigh D. Googins, is in breach of the Note by failing to

       make payment due as of October 1, 2017, and all subsequent payments;

   d) Find that the Defendant, Cami-Leigh D. Googins, is in breach of the Mortgage by failing to

       make payment due as of October 1, 2017, and all subsequent payments;

   e) Find that the Defendant, Cami-Leigh D. Googins, entered into a contract for a sum certain

       in exchange for a security interest in the subject property;

   f) Find that the Defendant, Cami-Leigh D. Googins, is in breach of contract by failing to

       comply with the terms and conditions of the Note and Mortgage by failing to make the

       payment due October 1, 2017 and all subsequent payments;

   g) Find that the Plaintiff, Caliber Home Loans, Inc., is entitled to enforce the terms and

       conditions of the Note and Mortgage;

   h) Find that by virtue of the money retained by the Defendant, Cami-Leigh D. Googins has

       been unjustly enriched at the Plaintiff ’s expense;

   i) Find that such unjust enrichment entitles the Plaintiff, Caliber Home Loans, Inc., to

       restitution;
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 11 of 12                         PageID #: 11



  j) Find that the Defendant, Cami-Leigh D. Googins, is liable to the Plaintiff, Caliber Home

      Loans, Inc., for money had and received;

  k) Find that the Defendant, Cami-Leigh D. Googins, is liable to the Plaintiff for quantum

      meruit;

  l) Find that the Defendant, Cami-Leigh D. Googins, has appreciated and retained the benefit

      of the Mortgage and the subject property;

  m) Find that it would be inequitable for the Defendant, Cami-Leigh D. Googins, to continue to

      appreciate and retain the benefit of the Mortgage, Note and subject property without

      recompensing the appropriate value;

  n) Find that the Plaintiff, Caliber Home Loans, Inc., is entitled to restitution for this benefit

      from the Defendant, Cami-Leigh D. Googins;

  o) Determine the amount due on said Mortgage and Note, including principal, interest,

      reasonable attorney’s fees and court costs;

  p) Additionally, issue a money judgment against the Defendant, Cami-Leigh D. Googins, and in

      favor of the Plaintiff, Caliber Home Loans, Inc., in the amount of Ninety Thousand Five

      Hundred Thirty-Two and 14/100 ($90,532.14 Dollars, the total debt owed under the Note

      plus interest and costs including attorney’s fees and costs;

  q) For such other and further relief as this Honorable Court deems just and equitable.
Case 2:19-cv-00368-JDL Document 1 Filed 08/13/19 Page 12 of 12       PageID #: 12



                                        Respectfully Submitted,
                                        Caliber Home Loans, Inc.,
                                        By its attorneys,

Dated: August 13, 2019
                                        /s/ John A. Doonan, Esq.
                                        /s/ Reneau J. Longoria, Esq.
                                        John A. Doonan, Esq., Bar No. 3250
                                        Reneau J. Longoria, Esq., Bar No. 5746
                                        Attorneys for Plaintiff
                                        Doonan, Graves & Longoria, LLC
                                        100 Cummings Center, Suite 225D
                                        Beverly, MA 01915
                                        (978) 921-2670
                                        JAD@dgandl.com
                                        RJL@dgandl.com
